UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Sept.30,2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03140 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin 39-0508315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 West Hamilton Avenue Eau Claire, Wisconsin (Address of principal executive offices) (Zip Code) (715) 839-2625 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Nov.1,2010 Common Stock, $100 par value 933,000 shares Northern States Power Company (a Wisconsin corporation) meets the conditions set forth in General Instruction H (1)(a)and (b) of Form10-Q and is therefore filing this Form10-Q with the reduced disclosure format specified in General Instruction H (2)to such Form10-Q. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item l. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 23 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 6. Exhibits 25 SIGNATURES 26 Certifications Pursuant to Section302 1 Certifications Pursuant to Section906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin). NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc. (XcelEnergy). Additional information on XcelEnergy is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NSP-WISCONSINAND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands of dollars) Three Months Ended Sept.30, Nine Months Ended Sept.30, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Other operating and maintenance expenses Conservation program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net 67 Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $358, $356, $1,062 and $1,047 respectively Allowance for funds used during construction — debt (306 ) (209 ) (789 ) (556 ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Nine Months Ended Sept.30, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Deferred income taxes Amortization of investment tax credits (468 ) (470 ) Allowance for equity funds used during construction (1,722 ) (1,122 ) Net realized and unrealized hedging and derivative transactions 95 Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Inventories (1,080 ) Other current assets Accounts payable (16,029 ) (9,357 ) Net regulatory assets and liabilities (5,094 ) Other current liabilities (778 ) (1,342 ) Change in other noncurrent assets Change in other noncurrent liabilities (1,803 ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures (90,149 ) (69,961 ) Allowance for equity funds used during construction Other investments Net cash used in investing activities (86,281 ) (64,243 ) Financing activities Proceeds from notes payable to affiliate Repayment of notes payable to affiliate (229,800 ) (33,400 ) Repayment of long-term debt (47 ) (66,844 ) Capital contributions from parent Dividends paid to parent (65,415 ) (25,748 ) Net cash used in financing activities (33,030 ) (91,271 ) Net increase (decrease) in cash and cash equivalents (22,436 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ ) $ ) Cash received (paid) for income taxes, net (19,477 ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 4 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Sept.30, 2010 Dec.31, 2009 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates 1 Accrued unbilled revenues Inventories Prepaid taxes Deferred income taxes Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Other investments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Notes payable to affiliates Accounts payable Accounts payable to affiliates Dividends payable to parent Accrued interest Derivative instruments valuation 20 Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental liabilities Pension and employee benefit obligations Customer advances Other Total deferred credits and other liabilities Commitments and contingent liabilities Capitalization Long-term debt Common stock — authorized 1,000,000 shares of $100 par value; outstanding 933,000 shares Additional paid in capital Retained earnings Accumulated other comprehensive loss (609 ) (666 ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 5 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of NSP-Wisconsin and its subsidiaries as of Sept.30,2010 and Dec.31,2009; the results of operations for the three and nine months ended Sept.30,2010 and 2009, and its cash flows for the nine months ended Sept.30,2010 and 2009.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after Sept.30,2010 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec.31,2009 balance sheet information has been derived from the audited 2009 consolidated financial statements.These notes to the consolidated financial statements have been prepared pursuant to the rulesand regulations of the SEC for Quarterly Reports on Form10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations.For further information, refer to the consolidated financial statements and notes thereto included in the NSP-Wisconsin Annual Report on Form10-K for the year ended Dec.31,2009, filed with the SEC on March 1, 2010.Due to the seasonality of NSP-Wisconsin’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in NSP-Wisconsin’s Annual Report on Form10-K for the year ended Dec.31,2009, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Consolidation of Variable Interest Entities — In June2009, the Financial Accounting Standards Board (FASB) issued new guidance on consolidation of variable interest entities. The guidance affects various elements of consolidation, including the determination of whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. These updates to the FASB Accounting Standards Codification (ASC or Codification) were effective for interim and annual periods beginning after Nov.15,2009.NSP-Wisconsin implemented the guidance on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures regarding variable interest entities, see Note 6 to the consolidated financial statements. Fair Value Measurement Disclosures — In January2010, the FASB issued Fair Value Measurements and Disclosures (Topic820)— Improving Disclosures about Fair Value Measurements (Accounting Standards Update (ASU) No.2010-06), which updates the Codification to require new disclosures for assets and liabilities measured at fair value. The requirements include expanded disclosure of valuation methodologies for fair value measurements, transfers between levels of the fair value hierarchy, and gross rather than net presentation of certain changes in Level3 fair value measurements. The updates to the Codification contained in ASU No.2010-06 were effective for interim and annual periods beginning after Dec.15, 2009, except for requirements related to gross presentation of certain changes in Level3 fair value measurements, which are effective for interim and annual periods beginning after Dec.15,2010.NSP-Wisconsin implemented the portions of the guidance required on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures, see Note 8 to the consolidated financial statements. 6 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) Sept.30, 2010 Dec.31, 2009 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts (3,730 ) (4,709 ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Construction work in progress Total property, plant and equipment Less accumulated depreciation (815,623 ) (775,752 ) $ $ 4. Income Taxes Medicare PartD Subsidy Reimbursements — In March2010, the Patient Protection and Affordable Care Act was signed into law. The law includes provisions to generate tax revenue to help offset the cost of the new legislation. One of these provisions reduces the deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare PartD coverage, beginning in 2013. Based on this provision, NSP-Wisconsin is subject to additional taxes and is required to reverse previously recorded tax benefits in the period of enactment. NSP-Wisconsin expensed approximately $0.7 million of previously recognized tax benefits relating to Medicare PartD subsidies during the first quarter of 2010. NSP-Wisconsin does not expect the $0.7 million of additional tax expense to recur in future periods. However, the 2010 effective tax rate (ETR) will increase due to additional tax expense of approximately $0.2 million associated with current year retiree health care accruals. Federal Audit — NSP-Wisconsin is a member of the XcelEnergy affiliated group that filesa consolidated federal income tax return. During the first quarter of 2010, the Internal Revenue Service (IRS) completed an examination of XcelEnergy’s federal income tax returns of tax years 2006 and 2007. The IRS did not propose any material adjustments for those tax years. The statute of limitations applicable to XcelEnergy’s 2006 federal income tax return expired in August 2010.The statute of limitations applicable to XcelEnergy’s 2007 federal income tax return will expire in September 2011.The IRS commenced an examination of tax years 2008 and 2009 in the third quarter of 2010.As of Sept.30,2010, the IRS had not proposed any material adjustments to tax years 2008 and 2009. State Audits — NSP-Wisconsin is a member of the XcelEnergy affiliated group that files consolidated state income tax returns.As of Sept.30,2010, NSP-Wisconsin’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2005.There currently are no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual ETR. In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility. A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. 7 Table of Contents A reconciliation of the amount of unrecognized tax benefit is as follows: (Millions of Dollars) Sept.30, 2010 Dec.31, 2009 Unrecognized tax benefit - Permanent tax positions $ $ Unrecognized tax benefit - Temporary tax positions Unrecognized tax benefit balance $ $ The increase in the unrecognized tax benefit balance of $0.1million from June 30, 2010 to Sept.30,2010 and $0.3 million from Dec.31,2009 to Sept.30,2010 was due to the addition of uncertain tax positions related to current and prior years’ activity.NSP-Wisconsin’s amount of unrecognized tax benefits could significantly change in the next 12months as the IRS audit progresses and state audits resume. At this time, due to the uncertain nature of the audit process, it is not reasonably possible to estimate an overall range of possible change. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 12 to the consolidated financial statements included in NSP-Wisconsin’s Annual Report on Form10-K for the year ended Dec.31,2009 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending and Recently Concluded Regulatory Proceedings— Public Service Commission of Wisconsin (PSCW) 2010 Electric Fuel Cost Recovery — Pursuant to Wisconsin fuel rules, in May 2010, the PSCW set NSP-Wisconsin’s electric rates subject to refund with interest at 10.40 percent, pending a full review of 2010 fuel costs.The PSCW has not begun its review of 2010 fuel costs.NSP-Wisconsin’s fuel and purchased power costs through September 2010 were approximately $2.0 million, or 1.5 percent, lower than authorized in the 2010 electric rate case, which is within the cumulative variance range for the monitored fuel costs established by the PSCW.However, based on forecasts for the remainder of 2010, NSP-Wisconsin could exceed the 2.0 percent variance range and be required to provide a refund to customers.NSP-Wisconsin has established a liability of $1.4 million for such amounts subject to refund collected through Sept.30,2010. 2010 Electric Rate Case Reopener — In August 2010, NSP-Wisconsin filed a request with the PSCW to reopen the 2010 rate case and increase retail electric rates for 2011 by $29.1 million, or 5.4 percent, based on a forecast 2011 test year.The requested increase in electric rates is primarily related to production and transmission fixed charges, specifically new investment in cleaner sources of energy and transmission lines to help reliably meet customers’ electric needs as well as forecast cost increases for fuel and purchased power.Partially offsetting these increased costs is a refund of the Wisconsin customers’ share of excess funds in the Monticello nuclear generating plant external decommissioning fund.No changes are requested to the capital structure or return on equity (ROE) authorized by the PSCW in the 2010 base rate case. The major cost components of the requested increase are summarized below: (Millions of Dollars) Request Production and transmission fixed charges $ Fuel and purchased power Other Monticello nuclear decommissioning fund refund ) Total $ The PSCW held a pre-hearing conference in September 2010 and established the following procedural schedule: ● Staff and intervenor direct testimony due Nov.5,2010; ● Rebuttal testimony due Nov.12,2010; ● Surrebuttal testimony due Nov.16,2010; ● Technical and public hearings scheduled for Nov.17,2010; and ● Initial brief due Dec.6,2010. NSP-Wisconsin has requested that the PSCW approve this application to allow new rates to be effective Jan.1,2011. 8 Table of Contents Pending and Recently Concluded Regulatory Proceedings — Federal Energy Regulatory Commission (FERC) FERC Rate Case for Wholesale Municipal Customers — On April1,2010, NSP-Wisconsin filed an application with the FERC seeking changes to the rates, terms and conditions of the firm power sale for resale service agreement provided to its ten wholesale municipal full-requirements customers.The filing would allow NSP-Wisconsin: ● To set rates that will allow it to collect revenues sufficient to recover significant increases in its costs of services to the customers since rates were last set in 2006; ● To convert from existing cost-based production stated rates to cost-based production formula rates; and ● To establish a means to collect from the customers their proportionate share of presently unrecovered transmission costs incurred by the NSP System, whereby NSP-Minnesota and NSP-Wisconsin share all generation and transmission costs through the Interchange Agreement, which is a FERC-approved tariff. NSP-Wisconsin requested the FERC to accept the formula rate template as the rate effective June 1, 2010, but permit NSP-Wisconsin to delay charging the customers the rates derived by the formula until July 1, 2010.The municipal customers protested the proposed changes, arguing the use of Interchange Agreement costs does not provide the transparency required by FERC formula rates, that the ROE of 11.1 percent requested by NSP-Wisconsin was unreasonable and the FERC should impose the maximum five-month suspension period.NSP-Wisconsin filed an answer to the municipal customer protest and agreed that a FERC order issued after the April 1, 2010 filing would result in a ROE of 10.4 percent.On May 28, 2010, the FERC issued an order accepting NSP-Wisconsin’s proposed formula rate and related terms and conditions for filing, suspending the rates for one day, allowing the rate formula to become effective July 1, 2010, subject to refund, and establishing hearing and settlement judge procedures.NSP-Wisconsin estimates the new rates will result in an increase in non-fuel revenues of $5.7 million, or 21 percent, for the formula rate year July 1, 2010 through June 30, 2011, as compared to prior stated rates, which are based on a 2006 test year.This increase will be subject to refund pending the outcome of the settlement judge or hearing procedures.Settlement judge procedures began in June 2010 and are ongoing. 6. Commitments and Contingent Liabilities Except as noted below and in Note 5 to the consolidated financial statements in this Quarterly Report on Form10-Q, the circumstances set forth in Notes 12 and 13 to the consolidated financial statements in NSP-Wisconsin’s Annual Report on Form10-K for the year ended Dec.31,2009 appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to NSP-Wisconsin’s financial position. Commitments Variable Interest Entities— Effective Jan. 1, 2010, NSP-Wisconsin adopted new guidance on consolidation of variable interest entities contained in ASC 810 Consolidation.The guidance requires enterprises to consider the activities that most significantly impact an entity’s financial performance, and power to direct those activities, when determining whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. Low-Income Housing Limited Partnerships — NSP-Wisconsin has entered into limited partnerships for the construction and operation of affordable rental housing developments which qualify for low-income housing tax credits.NSP-Wisconsin has determined the low-income housing limited partnerships to be variable interest entities primarily due to contractual arrangements within each limited partnership that establish sharing of ongoing voting control and profits and losses that does not consistently align with the partners’ proportional equity ownership.These limited partnerships are designed to qualify for low-income housing tax credits, and NSP-Wisconsin received a larger allocation of the tax credits than the general partners at inception of the arrangements.NSP-Wisconsin determined that it has the power to direct the activities that most significantly impact these entities’ economic performance, and therefore NSP-Wisconsin consolidates these limited partnerships in its consolidated financial statements. Equity financing for these entities has been provided by NSP-Wisconsin and the general partner of each limited partnership, and NSP-Wisconsin’s risk of loss is limited to its capital contributions, adjusted for any distributions and its share of undistributed profits and losses; no significant additional financial support has been, or is in the future, required to be provided to the limited partnerships by NSP-Wisconsin.Mortgage-backed debt comprised the majority of the financing at inception of each limited partnership and is to be paid over the life of the limited partnership arrangement.Obligations of the limited partnerships are secured by the low-income housing properties of each limited partnership, and the creditors of each limited partnership have no significant recourse to NSP-Wisconsin or its subsidiaries.Likewise, the assets of the limited partnerships may only be used to settle obligations of the limited partnerships, and not those of NSP-Wisconsin or its subsidiaries. 9 Table of Contents Amounts reflected in NSP-Wisconsin’s consolidated balance sheets for low-income housing limited partnerships include the following: (Thousands of Dollars) Sept.30, 2010 Dec.31, 2009 Current assets $ $ Property, plant and equipment, net Other noncurrent assets 89 82 Total assets $ $ Current portion of mortgages and other current liabilities $ $ Mortgages and other long-term debt payable Other noncurrent liabilities 45 40 Total liabilities $ $ Environmental Contingencies NSP-Wisconsin has been, or is currently, involved with the cleanup of contamination from certain hazardous substances at several sites.In many situations, NSP-Wisconsin believes it will recover some portion of these costs through insurance claims.Additionally, where applicable, NSP-Wisconsin is pursuing, or intends to pursue, recovery from other potentially responsible parties (PRPs) and through the rate regulatory process.New and changing federal and state environmental mandates can also create added financial liabilities for NSP-Wisconsin, which are normally recovered through the rate regulatory process.To the extent any costs are not recovered through the options listed above, NSP-Wisconsin would be required to recognize an expense. Site Remediation — NSP-Wisconsin must pay all or a portion of the cost to remediate sites where past activities of NSP-Wisconsin or other parties have caused environmental contamination.Environmental contingencies could arise from various situations including sites of former manufactured gas plants (MGPs) operated by NSP-Wisconsin, its predecessors, or other entities; and third party sites, such as landfills, for which NSP-Wisconsin is alleged to be a PRP that sent hazardous materials and wastes.At Sept.30,2010 and Dec.31,2009, the liability for the cost of remediating these sites was estimated to be $100.8 million, of which $4.8 million and $5.7 million, respectively, was considered to be a current liability. Manufactured Gas Plant Sites Ashland MGP Site — NSP-Wisconsin has been named a PRP for creosote and coal tar contamination at a site in Ashland, Wis.The Ashland/Northern States Power Lakefront Superfund Site (Ashland site) includes property owned by NSP-Wisconsin, which was previously an MGP facility and two other properties: an adjacent city lakeshore park area, on which an unaffiliated third party previously operated a sawmill; and an area of Lake Superior’s Chequamegon Bay adjoining the park. In September2002, the Ashland site was placed on the National Priorities List.In 2009, the Environmental Protection Agency (EPA) issued its proposed remedial action plan (PRAP).NSP-Wisconsin submitted comments to the EPA in response to the PRAP, and indicated that it had serious concerns about the cleanup approach proposed by the EPA.The EPA issued its Record of Decision (ROD) on Sept.30,2010, which documents the remedy that the EPA has selected for the cleanup of the site.The EPA has estimated the cost for its selected cleanup is between $84 million and $98 million.NSP-Wisconsin continues to have concerns over the cleanup approach selected by the EPA.It is anticipated that the EPA will issue special notice letters to several PRPs, including NSP-Wisconsin, by Dec. 1, 2010, and in those letters, the EPA will invite the PRPs to participate in negotiations with the EPA to conduct or pay for all, or a portion, of the future cleanup work at the site. NSP-Wisconsin’s potential liability, the actual cost of remediating the Ashland site and the time frame over which the amounts may be paid out are not determinable until after the EPA issues special notice letters and engages in negotiations with the PRPs at the site.NSP-Wisconsin also continues to work to identify and access state and federal funds to apply to the ultimate remediation cost of the entire site.NSP-Wisconsin has recorded a liability of $97.5million based upon the remediation and design costs estimated by the ROD, together with estimated outside legal and consultant costs. 10 Table of Contents NSP-Wisconsin has deferred, as a regulatory asset, the costs accrued for the Ashland site based on an expectation that the PSCW will continue to allow NSP-Wisconsin to recover payments for environmental remediation from its customers.The PSCW has consistently authorized recovery in NSP-Wisconsin rates of all remediation costs incurred at the Ashland site and has authorized recovery of similar remediation costs for other Wisconsin utilities.External MGP remediation costs are subject to deferral in the Wisconsin retail jurisdiction and are reviewed for prudence as part of the Wisconsin biennial retail rate case process.A final determination of the scope and cost of the remediation of the Ashland site is not currently expected until 2011. In addition, in 2003, the Wisconsin Supreme Court rendered a ruling that reopens the possibility that NSP-Wisconsin may be able to recover a portion of the remediation costs from its insurance carriers.Any insurance proceeds received by NSP-Wisconsin will be credited to ratepayers. In addition to potential liability for remediation, NSP-Wisconsin may also have potential liability for natural resource damages at the Ashland site.NSP-Wisconsin has recorded an estimate of its potential liability based upon its best estimate of potential exposure. Third Party and Other Environmental Site Remediation Asbestos Removal— Some of NSP-Wisconsin’s facilities contain asbestos.Most asbestos will remain undisturbed until the facilities that contain it are demolished or renovated.NSP-Wisconsin’s removal costs for asbestos are expected to be immaterial; therefore, no asset retirement obligation was recorded.See additional discussion of asset retirement obligations in Note 13 of the NSP-Wisconsin Annual Report on Form10-K for the year ended Dec.31,2009.It may be necessary to remove some asbestos to perform maintenance or make improvements to other equipment.The cost of removing asbestos as part of other work is immaterial and is recorded as incurred as operating expenses for maintenance projects, capital expenditures for construction projects or removal costs for demolition projects. Other Environmental Requirements EPA Greenhouse Gas (GHG) Rulemaking — In December 2009, in response to the U.S. Supreme Court’s decision in Massachusetts v. EPA, 549 U.S. 497 (2007), the EPA issued its “endangerment” finding that GHG emissions endanger public health and welfare and that emissions from motor vehicles contribute to the GHGs in the atmosphere.The EPA has promulgated permit requirements for GHGs for large new and modified stationary sources, such as power plants.These regulations will become applicable in 2011. Clean Air Interstate Rule (CAIR)— In March2005, the EPA issued the CAIR to further regulate sulfur dioxide (SO2) and nitrogen oxide (NOx) emissions.The objective of CAIR is to cap emissions of SO2 and NOx in the eastern United States, including Wisconsin.In 2008, the U.S. Court of Appeals for the District of Columbia vacated and remanded CAIR.In July 2010, the EPA issued the proposed Clean Air Transport Rule (CATR), which would replace CAIR by requiring SO2 and NOx reductions in 31 states and the District of Columbia.The EPA is proposing to reduce these emissions through federal implementation plans for each affected state.The EPA’s preferred approach would set emission limits for each state and allow limited interstate emissions trading.As proposed, CATR will impact Wisconsin for annual SO2 and NOx emissions.NSP-Wisconsin is analyzing the proposed rule to determine whether emission reductions are needed from facilities.Until CATR becomes final, NSP-Wisconsin will continue activities to support CAIR compliance. For 2009, the NOx allowance costs for NSP-Wisconsin were $0.5 million.The estimated NOx allowance cost for 2010 is $0.2 million.NSP-Wisconsin believes the cost of any required capital investment or allowance purchases will be recoverable from customers in rates. Clean Air Mercury Rule(CAMR)— In March2005, the EPA issued the CAMR, which regulated mercury emissions from power plants.In February2008, the U.S. Court of Appeals for the District of Columbia vacated the CAMR, which impacts federal CAMR requirements, but not necessarily state-only mercury legislation and rules.The EPA has agreed to finalize Maximum Achievable Control Technology (MACT) emission standards for all hazardous air pollutants from electric utility steam generating units by November2011 to replace the CAMR.NSP-Wisconsin anticipates that the EPA will require affected facilities to demonstrate compliance within three to five years. Wisconsin Mercury Rule— In December 2008, the Wisconsin mercury reduction ruletook effect, which impacts NSP-Wisconsin’s Bay Front plant.The ruleapplies to coal-fired utility boilers and requires that small coal-fired utility boilers, which include all three boilers at the Bay Front plant, must perform a top-down best available control technology (BACT) analysis for mercury by June30,2011, and limit mercury emissions to a level that is determined by the Wisconsin Department of Natural Resources to be BACT by Jan.1,2015. 11 Table of Contents NSP-Wisconsin has proposed a gasifier project for boiler 5 at the Bay Front plant.If the gasifier project is implemented prior to 2015, that boiler will no longer be subject to this ruleas long as the modification does not increase mercury emissions, and the boiler no longer burns coal.At that point, it will likely be subject to revised commercial and industrial boiler MACT (Boiler MACT) requirements.In addition, if the Boiler MACT is revised prior to 2015, boilers 1 and 2 will no longer be subject to the Wisconsin mercury reduction rule, and will need to comply with the Boiler MACT.As such, any cost estimates to comply with the Wisconsin mercury reduction ruleare premature at this time. Federal Clean Water Act — The federal Clean Water Act requires the EPA to regulate cooling water intake structures to assure that these structures reflect the best technology available (BTA) for minimizing adverse environmental impacts.In July2004, the EPA published phaseII of the rule, which applies to existing cooling water intakes at steam-electric power plants.Several lawsuits were filed against the EPA challenging the phaseII rulemaking.In April2009, the U.S. Supreme Court issued a decision in Entergy Corp. v. Riverkeeper,Inc., concluding that the EPA can consider a cost benefit analysis when establishing BTA.The decision overturned only one aspect of the Court of Appeals’ earlier opinion, and gives the EPA the discretion to consider costs and benefits when it reconsiders its phaseII rules.Until the EPA fully responds, the rule’s compliance requirements and associated deadlines will remain unknown.As such, it is not possible to provide an accurate estimate of the overall cost of this rulemaking at this time. Proposed Coal Ash Regulation —In June 2010, the EPA published a proposed rule seeking comment on whether to regulate coal combustion byproducts (often referred to as coal ash) as a special waste(subject to many of the requirements for hazardous waste) or as a solid (nonhazardous)waste. Coal ash is currently exempt from hazardous waste regulation.The EPA’s proposal would result in more comprehensive and expensive requirements related to management and disposal of coal ash.The EPA has extended the public comment period on the proposed rule until Nov. 19, 2010.The EPAis also seeking comment onwhat regulations are appropriate for the beneficial reuse of coal ash. The timing, scope and potential cost of any final rule that might be implemented are not determinable at this time. Legal Contingencies Lawsuits and claims arise in the normal course of business.Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition of them.The ultimate outcome of these matters cannot presently be determined.Accordingly, the ultimate resolution of these matters could have a material adverse effect on NSP-Wisconsin’s financial position and results of operations. Gas Trading Litigation Arandell vs. e prime, Xcel Energy, NSP-Wisconsin et al. — e prime, inc. (e prime) is a subsidiary of Xcel Energy Markets Holdings Inc., which is a wholly owned subsidiary of Xcel Energy.Among other things, e prime was in the business of natural gas trading and marketing.e prime has not engaged in natural gas trading or marketing activities since 2003.In February2007, a complaint was filed alleging that NSP-Wisconsin, Xcel Energy and e prime, among others, engaged in fraud and anticompetitive activities in conspiring to restrain the trade of natural gas and manipulate natural gas prices.The plaintiffs seek a declaration that contracts for natural gas entered into between Jan.1,2000 and Oct.31,2002 are void, that they are entitled to repayment for amounts paid for natural gas during that time period, and that treble damages are appropriate.The case was filed in the Wisconsin State Court (Dane County), and then removed to U.S. District Court for the Western District of Wisconsin.In June2007, the plaintiffs filed a motion to remand the matter to state court, which was denied, and the matter was transferred by the Multi-District Litigation panel to Federal District Court Judge Pro in Nevada, who is the judge assigned to the Western Area Wholesale Natural Gas Antitrust Litigation.In July2007, plaintiffs filed an amended complaint in Federal District Court in Nevada, which includes allegations against NRG, a former Xcel Energy subsidiary.In February2008, the court denied the defendants’ motions for summary judgment, granted plaintiffs’ motion to conduct limited discovery, and in December2009 allowed defendants to renew their summary judgment motions. In March2009, NewpageWisconsin System Inc. commenced a lawsuit in state court in Wood County, Wis.The allegations are substantially similar to Arandell and name several of the same defendants, including Xcel Energy, e prime and NSP-Wisconsin.In September2009, Plaintiffs moved to consolidate the Newpageand Arandell matters.In June 2010, the court denied defendants’ motions to dismiss the Newpage lawsuit on statute of limitations grounds and granted the motion to consolidate New Page and Arandell. 12 Table of Contents Environmental Litigation State of Connecticut vs. Xcel Energy Inc. et al.— In 2004, the attorneys general of eight states and New York City, as well as several environmental groups, filed lawsuits in U.S. District Court in the Southern District of New York against five utilities, including Xcel Energy, the parent company of NSP-Wisconsin, to force reductions in carbon dioxide (CO2) emissions.The other utilities include American Electric Power Co., Southern Co., Cinergy Corp. and Tennessee Valley Authority.The lawsuits allege that CO2 emitted by each company is a public nuisance.The lawsuits do not demand monetary damages.Instead, the lawsuits ask the court to order each utility to cap and reduce its CO2 emissions.On Sept.19,2005, the court granted a motion to dismiss on constitutional grounds.On appeal in September 2009, the U.S. Court of Appeals for the Second Circuit reversed the lower court decision.In August 2010, defendants filed a petition for review with the U.S. Supreme Court. Comer vs. Xcel EnergyInc. et al. — In 2006, Xcel Energy, the parent company of NSP-Wisconsin, received notice of a purported class action lawsuit filed in U.S. District Court in the Southern District of Mississippi.The lawsuit names more than 45 oil, chemical and utility companies, including Xcel Energy, as defendants and alleges that defendants’ CO2 emissions “were a proximate and direct cause of the increase in the destructive capacity of Hurricane Katrina.”Plaintiffs allege negligence and public and private nuisance and seek damages related to the loss resulting from the hurricane.Xcel Energy believes this lawsuit is without merit and intends to vigorously defend itself against these claims.In August2007, the court dismissed the lawsuit in its entirety against all defendants on constitutional grounds.Plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Fifth Circuit.In October 2009, the U.S. Court of Appeals for the Fifth Circuit reversed the district court decision, in part, concluding that the plaintiffs pleaded sufficient facts to overcome the constitutional challenges that formed the basis for dismissal by the district court.A subsequent petition by defendants, including Xcel Energy, for en banc review was granted.On May28,2010, the U.S. Court of Appeals for the Fifth Circuit ruled that it lacked an en banc quorum of nine active members to hear the case.It dismissed the appeal, which resulted in the reinstatement of the district court’s opinion dismissing the case.Plaintiffs subsequently filed with the U.S. Supreme Court a writ of mandamus, which is a procedure requesting the court to order the Fifth Circuit to review plaintiffs’ earlier appeal.Defendants intend to oppose this request. Native Village of Kivalina vs. Xcel Energy Inc. et al. — In 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy, the parent company of NSP-Wisconsin, and 23 other utilities, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss on June30,2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit.All briefs related to this appeal have been filed.It is unknown when the Ninth Circuit will render a final opinion. Employment, Tort and Commercial Litigation MGP Insurance Coverage Litigation — In October2003, NSP-Wisconsin initiated discussions with its insurers regarding the availability of insurance coverage for costs associated with the remediation of four former MGP sites located in Ashland, Chippewa Falls, Eau Claire and La Crosse, Wis.In lieu of participating in discussions, in October2003, two of NSP-Wisconsin’s insurers, St.Paul Fire& Marine Insurance Co. and St.Paul Mercury Insurance Co., commenced litigation against NSP-Wisconsin in Minnesota state district court.In November2003, NSP-Wisconsin commenced suit in Wisconsin state court against St.Paul Fire& Marine Insurance Co. and its other insurers.Subsequently, the Minnesota court enjoined NSP-Wisconsin from pursuing the Wisconsin litigation.In July of 2007, the Minnesota trial court granted defendant’s motion for summary judgment, which was affirmed on appeal in August 2009.Pursuant to defendants’ motion, the Wisconsin action was dismissed in March 2010.In April 2010, NSP-Wisconsin appealed this decision to the Wisconsin Court of Appeals.It is unknown when the Wisconsin Court of Appeals will render a decision. NSP-Wisconsin has reached settlements with 22 insurers, and these insurers have been dismissed from both the Minnesota and Wisconsin actions.NSP-Wisconsin has also reached settlements in principle with Ranger Insurance Company, TIG Insurance Company, Royal Indemnity Company and Globe Indemnity Company. The PSCW has established a deferral process whereby clean-up costs associated with the remediation of former MGP sites are deferred and, if approved by the PSCW, recovered from ratepayers.Carrying charges associated with these clean-up costs are not subject to the deferral process and are not recoverable from ratepayers.Any insurance proceeds received by NSP-Wisconsin will be credited to ratepayers.None of the aforementioned lawsuit settlements are expected to have a material effect on XcelEnergy’s consolidated financial statements. 13 Table of Contents Robarge vs. NSP-Wisconsin— Plaintiff in this purported class action, served in late 2009 and venued in County Circuit Court in Eau Claire, Wis., alleges that NSP-Wisconsin has engaged in unfair and improper refund practices regarding the cost of service extensions and seek certification of a class of those similarly situated. Plaintiff claims entitlement to actual damages in an amount, as yet undetermined, punitive damages, injunctive relief, and fees and costs.NSP-Wisconsin filed a motion for summary judgment in April 2010 and filed its opposition to plaintiff’s motion for class certification in July 2010.NSP-Wisconsin will vigorously defend this matter, which it believes is without merit. 7. Short-Term Borrowings NSP-Wisconsin has an intercompany borrowing arrangement with NSP-Minnesota, with interest charged at NSP-Minnesota’s short-term borrowing rate.The following table presents the intercompany borrowing arrangement for NSP-Wisconsin: (Millions of Dollars) Sept.30, 2010 Dec.31, 2009 Notes payable to affiliates $ $ Weighted average interest rate 0.34 % 0.36 % Total notes payable available for issuance $ $ The following table presents the notes payable of Clearwater Investments Inc., a NSP-Wisconsin subsidiary, to Xcel Energy: (Millions of Dollars) Sept.30, 2010 Dec.31, 2009 Notes payable to affiliates $ $ Weighted average interest rate 0.33 % 0.37 % 8. Derivative Instruments and Fair Value Measurements NSP-Wisconsin enters into derivative instruments, including forward contracts, futures, swaps and options, to reduce risk in connection with changes in interest rates and utility commodity prices. Interest Rate Derivatives — NSP-Wisconsin enters into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for a specific period.These derivative instruments are designated as cash flow hedges for accounting purposes. At Sept.30,2010, accumulated other comprehensive income (OCI) related to interest rate derivatives included $0.1 million of net losses expected to be reclassified into earnings during the next 12months as the related hedged interest rate transactions impact earnings.There were immaterial losses related to interest rate derivatives reclassified from accumulated OCI into earnings during the three and nine months ended Sept.30,2010 and Sept.30,2009. Commodity Derivatives — NSP-Wisconsin enters into derivative instruments to manage variability of future cash flows from changes in commodity prices in its natural gas operations, including the sale of natural gas or the purchase of natural gas for resale. At Sept.30,2010, NSP-Wisconsin had no commodity derivative contracts designated as cash flow hedges.However, as of Sept.30,2010, NSP-Wisconsin has entered into derivative instruments that mitigate commodity price risk on behalf of natural gas customers but are not designated as qualifying hedging instruments.Changes in the fair value of these commodity derivative instruments are deferred as a regulatory asset or liability based on the commission approved regulatory recovery mechanisms. The following table details the gross notional amounts of commodity forwards at Sept.30,2010 and Dec.31,2009: (Amounts in Thousands) (a) Sept.30, 2010 Dec.31, 2009 MMBtu of natural gas (a) Amounts are not reflective of net positions in the underlying commodities. 14 Table of Contents Financial Impact of Qualifying Cash Flow Hedges — The impact of qualifying cash flow hedges on NSP-Wisconsin’s accumulated other comprehensive income, included as a component of common stockholder’s equity, is detailed in the following table: Three Months Ended Sept.30, (Thousands of Dollars) Accumulated other comprehensive loss related to cash flow hedges at July 1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings 19 19 Accumulated other comprehensive loss related to cash flow hedges at Sept. 30 $ ) $ ) Nine Months Ended Sept.30, (Thousands of Dollars) Accumulated other comprehensive loss related to cash flow hedges at Jan. 1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings 57 57 Accumulated other comprehensive loss related to cash flow hedges at Sept. 30 $ ) $ ) NSP-Wisconsin had no derivative instruments designated as fair value hedges during the three and nine months ended Sept.30,2010 and Sept.30,2009, and as such, had no gains or losses from fair value hedges or related hedged transactions for these periods. During the three and nine months ended Sept.30,2010, changes in the fair value of natural gas commodity derivatives resulted in net losses of $1.9 million and $3.5 million, respectively, recognized as regulatory assets and liabilities.During the three and nine months ended Sept.30,2009, changes in the fair value of natural gas commodity derivatives resulted in net gains of $0.4 million and $0.1 million, respectively, recognized as regulatory assets and liabilities. Natural gas commodity derivatives settlement gains of $0.3 million and settlement losses of $4.3 million were incurred during the nine months ended Sept.30,2010 and Sept.30,2009, respectively, subject to purchased natural gas cost recovery mechanisms, which reclassify derivative settlement gains and losses out of income to a regulatory asset or liability, as appropriate.There were no material settlement losses on commodity derivatives for the three months ended Sept.30,2010 and Sept.30,2009. Credit Related Contingent Features — Contract provisions of the derivative instruments that NSP-Wisconsin enters into may require the posting of collateral or settlement of the contracts for various reasons, including if NSP-Wisconsin is unable to maintain its credit ratings.If the credit ratings of NSP-Wisconsin at Sept.30,2010 and Dec.31,2009 were downgraded below investment grade, no contracts underlying NSP-Wisconsin’s derivative liabilities would have required the posting of collateral or contract settlement upon the downgrade. Certain of NSP-Wisconsin’s derivative instruments are subject to contract provisions that contain adequate assurance clauses.These provisions allow counterparties to seek performance assurance, including cash collateral, in the event that NSP-Wisconsin’s ability to fulfill its contractual obligations is reasonably expected to be impaired.As of Sept.30,2010 and Dec.31,2009, NSP-Wisconsin had no collateral posted related to adequate assurance clauses in derivative contracts. Fair Value Measurements ASC 820 Fair Value Measurements and Disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value. A hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance. The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reported date.The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts or priced with models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reported date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. 15 Table of Contents Fair value for commodity derivatives is determined based on observable prices for identical or similar forward contracts, or internally prepared option valuation models using observable forward curves and volatilities.Levels are assigned to these fair value measurements based on the significance of the use of subjective forward price and volatility forecasts for commodities and locations with limited observability, or the significance of contractual settlements that extend to periods beyond those readily observable on active exchanges or quoted by brokers. NSP-Wisconsin continuously monitors the creditworthiness of the counterparties to its commodity derivative contracts and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of NSP-Wisconsin’s own credit risk when determining the fair value of commodity derivative liabilities, the impact of considering credit risk was immaterial to the fair value of commodity derivative assets and liabilities presented in the consolidated balance sheets. The following tables present, for each of these hierarchy levels, NSP-Wisconsin’s assets and liabilities that are measured at fair value on a recurring basis: Sept.30, 2010 Fair Value (Thousands of Dollars) Level 1 Level 2 Level 3 Fair Value Total Counterparty Netting (c) Total Current derivative liabilities Natural gas commodity $
